Name: 2010/246/: Council Decision of 26Ã April 2010 appointing nine members of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2010-05-01

 1.5.2010 EN Official Journal of the European Union L 110/29 COUNCIL DECISION of 26 April 2010 appointing nine members of the Court of Auditors (2010/246/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(2) thereof, Having regard to the opinions of the European Parliament (1), Whereas: (1) The terms of office of Mr Jan KINÃ T, Ms Kersti KALJULAID, Mr Igors LUDBORÃ ½S, Ms Irena PETRUÃ KEVIÃ IENÃ , Mr Gejza HALÃ SZ, Mr Josef BONNICI, Mr Jacek UCZKIEWICZ, Mr Vojko Anton ANTONÃ IÃ  and Mr JÃ ºlius MOLNÃ R expire on 6 May 2010. (2) New appointments should therefore be made, HAS ADOPTED THIS DECISION: Sole Article The following are hereby appointed members of the Court of Auditors for the period from 7 May 2010 to 6 May 2016:  Mr Jan KINÃ T,  Ms Kersti KALJULAID,  Mr Igors LUDBORÃ ½S,  Ms Rasa BUDBERGYTÃ ,  Mr Szabolcs FAZAKAS,  Mr Louis GALEA,  Mr Augustyn KUBIK,  Mr Milan Martin CVIKL,  Mr Ladislav BALKO. Done at Luxembourg, 26 April 2010. For the Council The President M. Ã . MORATINOS (1) Opinions delivered on 25 March 2010 (not yet published in the Official Journal).